Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered April 1, 2004, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of JVa to 9 years and 21k to 5 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Seconds after the police observed defendant throw an object, an officer went to the precise spot where such *203object would have landed and found a plastic bag containing 19 pink-topped vials of crack cocaine. The police did not find any other objects at that location, and they did not see anyone else discarding anything. This evidence established beyond a reasonable doubt that defendant possessed the drugs. The number of vials possessed (see People v Alvino, 71 NY2d 233, 245 [1987]; People v Beltran, 11 AD3d 330 [2004], lv denied 4 NY3d 741 [2004]), as well as the expert testimony (see People v Hicks, 2 NY3d 750, 751 [2004]), to which there was no objection, established that defendant possessed the drugs with intent to sell. Concur—Andrias, J.P., Friedman, Marlow, Catterson and Malone, JJ.